UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 000-50230 ARLINGTON ASSET INVESTMENT CORP. (Exact name of Registrant as specified in its charter) Virginia 54-1873198 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1001 Nineteenth Street North Arlington, VA (Address of Principal Executive Offices) (Zip Code) (703) 373-0200 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfilero Acceleratedfilerx Non-acceleratedfilero Smallerreportingcompany¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):YesoNox Number of shares outstanding of each of the registrant’s classes of common stock, as of October 28, 2011: Title Outstanding Class A Common Stock 7,099,336 shares Class B Common Stock 566,112 shares ARLINGTON ASSET INVESTMENT CORP. FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2011 INDEX Page PART I—FINANCIAL INFORMATION Item 1. Consolidated Financial Statements and Notes—(unaudited) 3 Consolidated Balance Sheets—September 30, 2011 and December 31, 2010 3 Consolidated Statements of Operations—Three and Nine Months Ended September 30, 2011 and 2010 4 Consolidated Statements of Changes in Equity—Nine Months Ended September 30, 2011 and Year Ended December 31, 2010 5 Consolidated Statements of Cash Flows—Nine Months Ended September 30, 2011 and 2010 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures about Market Risk 32 Item 4. Controls and Procedures 35 PART II—OTHER INFORMATION Item 1. Legal Proceedings 38 Item1A. Risk Factors 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 6. Exhibits 40 Signatures 41 2 Index PART I FINANCIAL INFORMATION Item 1. Consolidated Financial Statements and Notes—(unaudited) ARLINGTON ASSET INVESTMENT CORP. CONSOLIDATED BALANCE SHEETS (Dollars in thousands) (Unaudited) September30, December31, ASSETS Cash and cash equivalents $ $ Receivables Interest Other Mortgage-backed securities, at fair value Available-for-sale Trading Other investments Derivative assets, at fair value — Deposits Prepaid expenses and other assets Total assets $ $ LIABILITIES AND EQUITY Liabilities: Repurchase agreements $ $ Interest payable Accrued compensation and benefits Dividend payable Derivative liabilities, at fair value Purchased securities payable — Accounts payable, accrued expenses and other liabilities Long-term debt Total liabilities Commitments and contingencies (Note 7) — — Equity: Preferred stock, $0.01 par value, 25,000,000 shares authorized, none issued and outstanding — — Class A common stock, $0.01 par value, 450,000,000 shares authorized, 7,099,336 and 7,106,330 shares issued and outstanding, respectively 71 71 Class B common stock, $0.01 par value, 100,000,000 shares authorized, 566,112 shares issued and outstanding 6 6 Additional paid-in capital Accumulated other comprehensive income, net of taxes Accumulated deficit ) ) Total equity Total liabilities and equity $ $ See notes to consolidated financial statements. 3 Index ARLINGTON ASSET INVESTMENT CORP. CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands, except per share data) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Interest income $ Interest expense Interest on short-term debt Interest on long-term debt Total interest expense Net interest income Other (loss) income, net Investment (loss) gain, net ) ) ) Other loss (4 ) (3 ) ) ) Total other (loss) income, net ) ) ) Operating (loss) income before other expenses ) Other expenses Compensation and benefits Professional services Business development 19 19 98 58 Occupancy and equipment 93 90 Communications 51 44 Other operating expenses Total other expenses (Loss) income before income taxes ) Income tax provision (benefit) ) ) Net (loss) income $ ) $ $ $ Basic (loss) earnings per share $ ) $ $ $ Diluted (loss) earnings per share $ ) $ $ $ Dividends declared per share $ Weighted-average shares outstanding (in thousands) Basic Diluted See notes to consolidated financial statements. 4 Index ARLINGTON ASSET INVESTMENT CORP. CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (Dollars in thousands) (Unaudited) Class A Common Stock (#) Class A Amount Class B Common Stock (#) Class B Amount Additional Paid-In Capital Accumulated Other Comprehensive Income Accumulated Deficit Total Comprehensive Income Balances, December 31, 2009 $ 74 $ 6 $ $ $ ) $ Net income — $ Issuance of Class A common stock — Repurchase of Class A common stock ) (2 ) — — ) — — ) — Forfeitures of Class A common stock ) (1 ) — — ) — — ) — Amortization of Class A common shares issued as stock-based awards — Other comprehensive income Net change in unrealized gain on available-for-sale investment securities, (net of taxes of $-0-) — Comprehensive income $ Dividends declared — ) ) Balances, December 31, 2010 71 6 ) Net income — $ Issuance of Class A common stock — Repurchase of Class A common stock ) — — — ) — — ) — Forfeitures of Class A common stock ) — — — ) — — ) — Amortization of Class A common shares issued as stock-based awards — Other comprehensive income Net change in unrealized gain on available-for-sale investment securities, (net of taxes of $-0-) — ) — ) ) Comprehensive income $ ) Dividends declared — ) ) Balances, September 30, 2011 $ 71 $ 6 $ $ $ ) $ See notes to consolidated financial statements. 5 Index ARLINGTON ASSET INVESTMENT CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) (Unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Net investment loss (gain) ) Net (discount)/premium (accretion)/amortization on mortgage-backed securities ) ) Depreciation and amortization 36 30 Other Changes in operating assets Interest receivable ) ) Sold securities receivable — ) Other receivables ) ) Prepaid expenses and other assets ) Changes in operating liabilities Accounts payable and accrued expenses ) Purchased securities payable — Accrued compensation and benefits 85 ) Net cash provided by operating activities Cash flows from investing activities: Purchases of available-for-sale mortgage-backed securities ) ) Purchases of trading mortgage-backed securities ) ) Proceeds from sales of available-for-sale mortgage-backed securities Proceeds from sales of trading mortgage-backed securities Receipt of principal payments on available-for-sale mortgage-backed securities Receipt of principal payments on trading mortgage-backed securities Payments for purchased securities payable ) — Payments and deposits on derivatives, net ) ) Other ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from repurchase agreements, net Dividends paid ) ) Repayments of short-term debt ) — Repurchase of common stock ) ) Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental cash flow information Cash payments for interest $ $ Cash payments for taxes $ $ See notes to consolidated financial statements. 6 Index ARLINGTON ASSET INVESTMENT CORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Dollars in thousands, except per share data) (Unaudited) 1. Basis of Presentation: The consolidated financial statements of Arlington Asset Investment Corp. (Arlington Asset) and its subsidiaries (unless the context otherwise provides, collectively, the Company) have been prepared in accordance with accounting principles generally accepted in the United States of America (GAAP) for interim financial information and with the instructions to Form 10-Q. Therefore, they do not include all information required by GAAP for complete financial statements. The interim financial statements reflect all adjustments (consisting only of normal recurring adjustments) which are, in the opinion of management, necessary for a fair statement of the results for the periods presented. All significant intercompany accounts and transactions have been eliminated in consolidation. The results of operations for the three and nine months ended September 30, 2011 are not necessarily indicative of the operating results for the entire year or any other subsequent interim period. The Company’s unaudited condensed consolidated financial statements and notes thereto should be read in conjunction with the Company’s audited consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010. The preparation of the Company’s financial statements in conformity with GAAP requires the Company to make estimates and assumptions affecting the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Although the Company based the estimates and assumptions on historical experience, when available, market information, and on various other factors that the Company believes to be reasonable under the circumstances, management exercises significant judgment in the final determination of the estimates. Actual results may differ from these estimates. Certain amounts in the consolidated financial statements and notes for prior periods have been reclassified to conform to the current period presentation. These reclassifications had no effect on the results of operations of the Company. 2. Financial Instruments: Fair Value of Financial Instruments The accounting principles related to fair value measurements define fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date, not adjusted for transaction costs. Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) 820, Fair Value Measurements and Disclosures (ASC 820) establishes a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value into three broad levels giving the highest priority to quoted prices in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3) as described below: Level1Inputs— Unadjusted quoted prices in active markets for identical assets or liabilities that are accessible by the Company; Level2Inputs— Quoted prices in markets that are not active or financial instruments for which all significant inputs are observable, either directly or indirectly; and Level3Inputs— Unobservable inputs for the asset or liability, including significant assumptions of the Company and other market participants. 7 Index The Company determines fair values for the following assets and liabilities: Mortgage-backed securities (MBS), at fair value—The Company’s agency-backed MBS, which are generally guaranteed by the Federal National Mortgage Association (Fannie Mae) and the Federal Home Loan Mortgage Corporation (Freddie Mac), are generally classified within Level 2 of the fair value hierarchy as they are valued after considering quoted market prices provided by a broker or dealer, or alternative pricing sources with reasonable levels of price transparency. The Company reviews broker or pricing service quotes to determine whether the quotes are relevant, for example, whether an active market exists to provide price transparency or whether the quote is an indicative price or a binding offer. The independent brokers and dealers providing market prices are those who make markets in these financial instruments. The Company classifies non-agency MBS, including private-label MBS, within Level 3 of the fair value hierarchy because they trade infrequently and, therefore, have little or no price transparency. The Company utilizes present value techniques based on estimated cash flows of the instrument taking into consideration various assumptions derived by management and other assumptions used by other market participants. These assumptions are corroborated by evidence such as historical data, risk characteristics, transactions in similar instruments, and completed or pending transactions, when available. Establishing fair value is inherently subjective given the volatile and sometimes illiquid markets for some of the Company’s MBS and requires management to make a number of assumptions, including assumptions about the future of interest rates, prepayment rates, discount rates, credit loss rates, and the timing of credit losses. The assumptions the Company applies are specific to each MBS. Although the Company relies on the internal calculations to compute the fair value of these MBS, the Company requests and considers indications of value (mark) from third-party dealers to assist in the valuation process. Other investments—The Company’s other investments consist of investments in equity securities, investment funds, interest-only MBS, and other MBS-related securities. The Company’s equity securities are classified within Level 1 of the fair value hierarchy if they are valued using quoted market prices. Interest-only MBS and residual interest in securitization of which the Company is not considered the primary beneficiary are classified within Level 3 of the fair value hierarchy. Derivative instruments—In the normal course of the Company’s operations, the Company is a party to various financial instruments that are accounted for as derivatives in accordance with ASC 815, Derivatives and Hedging (ASC 815). The derivative instruments that trade in active markets or exchanges are classified within Level 1 of the fair value hierarchy because they are valued using quoted market prices. Other derivative instruments are generally classified within Level 2 of the fair value hierarchy because they are valued using broker or dealer quotations, which are model-based calculations based on market-based inputs, including, but not limited to, contractual terms, market prices, yield curves, credit curves, measures of volatility, prepayment rates and correlations of such inputs. Other—Cash and cash equivalents, interest receivable, deposits, repurchase agreements, accounts payable, accrued expenses and other liabilities are reflected in the consolidated balance sheets at their amortized cost, which approximates fair value because of the short term nature of these instruments. 8 Index The estimated fair values of the Company’s financial instruments are as follows: September 30, 2011 December 31, 2010 Carrying Amount Estimated Fair Value Carrying Amount Estimated Fair Value Financial assets Cash and cash equivalents $ Interest receivable Non-interest bearing receivables MBS Agency-backed MBS Private-label MBS Senior securities Re-REMIC securities Derivative assets — — Other investments Deposits Financial liabilities Repurchase agreements Interest payable Short-term debt — — Long-term debt Derivative liabilities Fair Value Hierarchy The following tables set forth financial instruments accounted for under ASC 820 by level within the fair value hierarchy as of September 30, 2011 and December 31, 2010. As required by ASC 820, assets and liabilities that are measured at fair value are classified in their entirety based on the lowest level of input that is significant to the fair value measurement. Financial Instruments Measured at Fair Value on a Recurring Basis September 30, 2011 Total Level 1 Level 2 Level 3 MBS, at fair value Trading Agency-backed MBS $ $ — $ $ — Available-for-sale Agency-backed MBS — — Private-label MBS Senior securities — — Re-REMIC securities — — Total available-for-sale — Total MBS — Derivative assets, at fair value — — Derivative liabilities, at fair value ) ) — — Interest-only MBS, at fair value — — Total $ $ ) $ $ 9 Index December 31, 2010 Total Level 1 Level 2 Level 3 MBS, at fair value Trading Agency-backed MBS $ $ — $ $ — Available-for-sale Agency-backed MBS — — Private-label MBS Senior securities — — Re-REMIC securities — — Total available-for-sale — Total MBS — Derivative liabilities, at fair value ) — ) — Interest-only MBS, at fair value — — Total $ $ — $ $ The total financial assets measured and reported at fair value on a recurring basis and classified within Level 3 were $184,471, or 19.45%, and $259,062, or 56.90%, of the Company’s total assets as of September 30, 2011 and December 31, 2010, respectively. There were no significant transfers of securities in or out of Levels 1, 2 or 3 during the three and nine months ended September 30, 2011 and 2010. Level 3 Financial Assets and Liabilities Financial Instruments Measured at Fair Value on a Recurring Basis As of September 30, 2011, the fair value of the Company’s Level 3, private-label MBS available-for-sale was $183,366. These securities are primarily senior and re-REMIC tranches in securitization trusts issued between 2005 and 2010. The senior securities represent interests in securitizations that have the first right to cash flows and absorb losses last. The re-REMIC securities category represents interests in re-securitizations of senior residential mortgage-backed securities (RMBS) and pro-rata mezzanine securities. For re-REMIC securities, the cash flows from, and any credit losses absorbed by, the underlying RMBS are allocated among the re-REMIC securities issued in the re-securitization transactions based on the re-REMIC structure. For example, prime and non-prime residential senior securities have been resecuritized to create a two-tranche structure with a re-REMIC senior security and a re-REMIC subordinated security. In these re-REMIC securities, all principal payments from the underlying securities are directed to the re-REMIC senior security until the face value is fully paid off. Thereafter, all principal payments are directed to the re-REMIC subordinated security. For pro-rata mezzanine securities, principal payments from the underlying RMBS are typically allocated concurrently and proportionally to the mezzanine securities along with senior securities. The re-REMIC subordinated and mezzanine securities absorb credit losses, if any, first; however, these credit losses occur only when credit losses exceed the credit protection provided to the underlying securities. Senior, re-REMIC and mezzanine securities receive interest while any face value is outstanding. As of September 30, 2011, the Company’s senior securities and re-REMIC securities were collateralized by residential Prime and Alt-A mortgage loans and had a weighted-average original loan-to-value of 71%, weighted-average original FICO score of 729, weighted-average three-month prepayment rate of 14% and weighted-average three-month loss severities of 48%. These underlying collateral loans had a weighted-average coupon rate of 5.40%. These securities are currently rated below investment grade. The significant inputs for the valuation model include the following weighted-averages: September 30, 2011 December 31, 2010 Senior Securities Re-REMIC Securities Senior Securities Re-REMIC Securities Discount rate % Default rate % Loss severity rate % Prepayment rate % 10 Index The tables below set forth a summary of changes in the fair value and gains and losses of the Company’s Level 3 financial assets and liabilities that are measured at fair value on a recurring basis for the three and nine months ended September 30, 2011 and 2010. Three Months Ended September 30, 2011 Senior Securities Re-REMIC Securities Total Beginning balance, July 1, 2011 $ $ $ Total net gains (losses) Included in earnings — Included in other comprehensive income ) ) ) Purchases — — — Sales — ) ) Principal payoffs ) ) ) Net accretion of discount Ending balance, September 30, 2011 $ $ $ The amount of net gains (losses) for the period included in earnings attributable to the change in unrealized gains (losses) relating to Level 3 assets still held at the reporting date $ — $ — $ — Three Months Ended September 30, 2010 Senior Securities Re-REMIC Securities Total Beginning balance, July 1, 2010 $ $ $ Total net gains (losses) Included in earnings Included in other comprehensive income Purchases Sales ) ) ) Principal payoffs ) ) ) Net accretion of discount Ending balance, September 30, 2010 $ $ $ The amount of net gains (losses) for the period included in earnings attributable to the change in unrealized gains (losses) relating to Level 3 assets still held at the reporting date $ — $ — $ — 11 Index Nine Months Ended September 30, 2011 Senior Securities Re-REMIC Securities Total Beginning balance, January 1, 2011 $ $ $ Total net gains (losses) Included in earnings Included in other comprehensive income ) ) ) Purchases Sales ) ) ) Principal payoffs ) ) ) Net accretion of discount Ending balance, September 30, 2011 $ $ $ The amount of net gains (losses) for the period included in earnings attributable to the change in unrealized gains (losses) relating to Level 3 assets still held at the reporting date $ — $ — $ — Nine Months Ended September 30, 2010 Senior Securities Re-REMIC Securities Total Beginning balance, January 1, 2010 $ $ $ Total net gains (losses) Included in earnings Included in other comprehensive income Purchases Sales ) ) ) Principal payoffs ) ) ) Net accretion of discount Ending balance, September 30, 2010 $ $ $ The amount of net gains (losses) for the period included in earnings attributable to the change in unrealized gains (losses) relating to Level 3 assets still held at the reporting date $ — $ — $ — Gains and losses included in earnings for the three and nine months ended September 30, 2011 and 2010 are reported in the following statement of operations line descriptions: Other (Loss) Income, Net Investment (Loss) Gain Three Months Ended September30, Nine Months Ended September30, Total gains included in earnings for the period $ Change in unrealized gains relating to assets still held at reporting date $ — $ — $ — $ — Level 3 Financial Instruments Measured at Fair Value on a Non-Recurring Basis The Company also measures certain financial assets at fair value on a non-recurring basis. Adjustments to the fair value of these assets usually result from the application of lower-of-cost-or-market accounting or write-downs of individual assets due to impairments. Due to the nature of these financial assets, enterprise values are primarily used to value these financial assets. In determining the enterprise value, the Company analyzes various financial, performance and market factors to estimate fair value, including where applicable, market trading activity. As a result, these financial assets are classified within Level 3 of the fair value hierarchy. As of September 30, 2011, these financial assets are classified within the other investments category and represent the Company’s interest in non-public equity securities and investment funds. For the nine months ended September 30, 2011, the Company recorded a loss of $85 in the carrying value of these financial assets. For the three months ended September 30, 2011 and for the three and nine months ended September 30, 2010, there were no material changes to the carrying value of these financial assets. 12 Index MBS, at Fair Value MBS, at fair value(1) (2), consisted of the following as of the dates indicated: September 30, 2011 December 31, 2010 Fair Value Net Unamortized Premium (Discount) Percent of Total Fair Value Weighted Average Life Weighted Average Rating(3) Fair Value Net Unamortized Premium (Discount) Percent of Total Fair Value Weighted Average Life Weighted Average Rating(3) Trading Fannie Mae $ $ — % AAA $ $ — % AAA Freddie Mac — % AAA — Available-for-sale: Agency-backed Fannie Mae — % AAA — % AAA Private-label Senior securities ) % CC ) % CCC Re-REMIC securities ) % NR ) % NR $ $ ) % $ $ ) % The Company’s MBS portfolio was primarily comprised of fixed-rate MBS at September 30, 2011 and adjustable-rate MBS at December 31, 2010. The weighted-average coupon of the MBS portfolio at September 30, 2011 and December 31, 2010 was 4.85% and 5.13%, respectively. As of September 30, 2011 and December 31, 2010, the Company’s MBS investments with a fair value of $731,438 and $233,885, respectively, were pledged as collateral for repurchase agreements. The securities issued by Fannie Mae and Freddie Mac are not rated by any rating agency; however, they are commonly thought of as having an implied rating of “AAA.” There is no assurance, particularly given the downgrade of the U.S.’s credit rating to “AA” by Standard & Poors during the quarter ended September 30, 2011, that these securities would receive such a rating if they were ever rated by a rating agency. The weighted-average rating of the Company’s private-label senior securities is calculated based on face value of the securities. The Company has generally purchased private-label MBS at a discount. The Company, at least on a quarterly basis, estimates the future expected cash flows based on the Company’s observation of current information and events and applying a number of assumptions related to prepayment rates, interest rates, default rates, and the timing and amount of credit losses. These assumptions are difficult to predict as they are subject to uncertainties and contingencies related to future events that may impact the Company’s estimates and its interest income. Based on the Company’s estimates of the expected cash flows associated with its private-label MBS, a portion of the purchase discount that the Company is entitled to earn, which the Company considers to be a credit reserve against future potential credit losses, may not be accreted into interest income. The amount designated as credit reserve may be adjusted over time, based on the actual performance of the security, its underlying collateral, actual and projected cash flow from such collateral, economic conditions and other factors. If the performance of a security with a credit reserve is more favorable than forecasted, a portion of the amount designated as credit reserve may be accreted into interest income over time. Conversely, if the performance of a security with a credit reserve is less favorable than forecasted, additional amounts of the purchase discount may be designated as a credit reserve, or impairment charges and write-downs of such securities to a new cost basis could result. 13 Index The following tables present the changes of the unamortized discount and designated credit reserves on available-for-sale, private-label MBS for the three and nine months ended September 30, 2011 and 2010. Three Months Ended September 30, 2011 Senior Securities Re-REMIC Securities Unamortized Discount Credit Reserve Unamortized Discount Credit Reserve Beginning balance, July 1, 2011 $ $ — $ $ Accretion of discount ) — ) — Reclassifications, net — — ) Acquisitions — Sales — — ) — Ending balance, September 30, 2011 $ $ — $ $ Nine Months Ended September 30, 2011 Senior Securities Re-REMIC Securities Unamortized Discount Credit Reserve Unamortized Discount Credit Reserve Beginning balance, January 1, 2011 $ Accretion of discount ) — ) — Reclassifications, net — — ) Acquisitions — — Sales ) Ending balance, September 30, 2011 $ $ — $ $ Three Months Ended September 30, 2010 Senior Securities Re-REMIC Securities Unamortized Discount Credit Reserve Unamortized Discount Credit Reserve Beginning balance, July 1, 2010 $ Accretion of discount ) — ) — Reclassifications, net ) ) Acquisitions — — Sales ) — ) ) Ending balance, September 30, 2010 $ Nine Months Ended September 30, 2010 Senior Securities Re-REMIC Securities Unamortized Discount Credit Reserve Unamortized Discount Credit Reserve Beginning balance, January 1, 2010 $ Accretion of discount ) — ) — Reclassifications, net ) ) Acquisitions Sales ) Ending balance, September 30, 2010 $ For the securities acquired during the nine months ended September 30, 2011, the contractually required payments receivable was $47,228, the cash flow expected to be collected was $43,909, and the fair value at the acquisition date was $19,745. There were no securities acquired during the three months ended September 30, 2011. 14 Index The Company’s available-for-sale securities consist of MBS. In accordance with ASC 320, Debt and Equity Securities (ASC 320), the securities are carried at fair value with resulting unrealized gains and losses reflected as other comprehensive income or loss. Gross unrealized gains and losses on these securities were the following as of the dates indicated: September 30, 2011 Amortized Cost/ Unrealized Cost Basis(1) Gains Losses Fair Value Agency-backed MBS $ $
